OPINION ON MOTION FOR REHEARING
FARRIS, Justice.
We grant Leberta’s motion for rehearing for the limited purpose of reconsidering point of error five in his original brief filed in this appeal (point three in his motion for rehearing) complaining that the trial court erred in entering a finding that Leberta used or exhibited a deadly weapon. Based upon the recent Court of Criminal Appeals’ decisions of Gilbert v. State and Ex parte Beck, we find no error and reaffirm Leberta's conviction.
The indictment contained the following allegations:
KENNETH GALE LEBERTA ... DID THEN AND THERE INTENTIONALLY AND KNOWINGLY CAUSE THE DEATH OF AN INDIVIDUAL, RODNEY SANDERS, BY STRIKING THE *834SAID RODNEY SANDERS WITH A BUMPER JACK;
... DID THEN AND THERE INTENTIONALLY WITH THE INTENT TO CAUSE SERIOUS BODILY INJURY TO RODNEY SANDERS, COMMIT AN ACT CLEARLY DANGEROUS TO HUMAN LIFE, NAMELY, STRIKE THE SAID RODNEY SANDERS WITH A BUMPER JACK, WHICH CAUSED THE DEATH OF RODNEY SANDERS;
... DID THEN AND THERE INTENTIONALLY AND KNOWINGLY CAUSE THE DEATH OF AN INDIVIDUAL, RODNEY SANDERS, BY STRIKING THE SAID RODNEY SANDERS WITH A ROCK AND BY STRIKING THE SAID RODNEY SANDERS WITH AN INSTRUMENT, THE EXACT DESCRIPTION OF WHICH IS UNKNOWN TO THE GRAND JURY; ...
Leberta’s complaint is the indictment did not allege that any instrument was used as a deadly weapon and he was not given notice that the State would seek a deadly weapon finding. This point is controlled by the recent Court of Criminal Appeals’ opinions in Gilbert v. State, 769 S.W.2d 535, 536 (Tex.Crim.App.,1989) and Ex parte Beck, 769 S.W.2d 525, 526 (Tex.Crim.App.,1989).
In Gilbert, the indictment alleged that “[Gilbert] then and there knowingly and intentionally engage[d] in conduct that caused serious bodily injury to [complainant] ... by placing the said complainant into hot liquid_” The trial court submitted a deadly weapon charge over the defendant’s objection and the Court of Criminal Appeals held that appellant had sufficient notice, citing the Beck opinion. The court held the language of the Gilbert indictment was sufficient notice that the State would seek a deadly weapon charge because it necessarily included an allegation that the hot liquid (water) was a deadly weapon because in the manner of its use it was capable of causing serious bodily injury. We are aware of the risk in citing recent Court of Criminal Appeals’ opinions in which motions for rehearing may be pending. See Yeager v. State, 121 S.W.2d 280, 281 n. 1 (Tex.Crim.App.1987). However, we are so persuaded by the logic of the court’s opinions in Gilbert and Beck that we confidently overrule Leberta’s complaint with regard to the deadly weapon finding.
The judgment of the trial court is affirmed.